FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 Date of Report: April 1, 2015 Commission File No.: 000-29992 OPTIBASE LTD. (Translation of registrant’s name into English) 10 Hasadnaot Street Herzliya 4672837, Israel +972-73-7073700 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “Optibase Ltd. announces fourth quarter results”. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (the “Registrant”) By: /s/ Amir Philips ————— Amir Philips Chief Executive Officer Date: April 1, 2015 Media Contacts: Amir Philips, CEO, Optibase Ltd. 011-972-73-7073-700 info@optibase-holdings.com Investor Relations Contact: Marybeth Csaby, for Optibase +1-917-664-3055 Marybeth.Csaby@gmail.com OPTIBASE LTD. ANNOUNCES FOURTH QUARTER RESULTS HERZLIYA, Israel, April 1, 2015 – Optibase Ltd. (NASDAQ: OBAS) today announced financial results for the fourth quarter ended December31, 2014. Revenues from fixed income real estate totaled $3.3 million for the quarter ended December31, 2014, compared to revenues of $3.5 million for the fourth quarter of 2013. Net Income attributable to Optibase Ltd shareholders for the quarter ended December31, 2014 was $2.8 million or $0.54 per basic and diluted share, compared to a net income of $239,000 or $0.06 per basic and diluted share for the fourth quarter of 2013. For the year ended December31, 2014, revenues totaled $13.9 million compared with $13.7 million for the year ended December31, 2013. Net income was $3.3 million or $0.65 per basic and diluted share, compared to a net income of $1.5 million or $0.38 per basic and diluted share for the year ended December31, 2013. Weighted average shares outstanding used in the calculation for the periods were approximately 5.1 million basic and diluted shares and 3.8 million basic and diluted shares, respectively. As of December31, 2014, we had cash, cash equivalents, restricted cash and other financial investments, net, of $23 million, and a total shareholders' equity of $77 million, compared with $19 million, and $79 million, respectively, as of December31, 2013. On October 20, 2014, we announced the successful closing of a transaction to sell eleven (11) luxury condominium units located in the Flamingo-South Beach One Condominium in Miami Beach, Florida (the “Flamingo”), for an aggregated gross price of $6.4 million (the “Transaction”). The Company recorded a net gain of $2.7 million resulting from the Transaction. For further details on the Transaction, see the Company’s report on Form 6-K as filed with the Securities and Exchange Commission on October 20, 2014. Amir Philips, Chief Executive Officer of Optibase commented on the quarter and years' results; "During the fourth quarter and 2014 we have continued showing stability in our operating results. In addition, this quarter and the year results show improvement due to the sale of the Flamingo units which as stated in previous quarters, provide evidence of our ability to produce accretive returns on our investments”. Mr. Philips concluded; “We are looking forward for 2015 to continue improving our operating results, cash flows and other fundamental parameters and working diligently to add quality assets to our portfolio and bring value to our shareholders”. About Optibase Optibase invests in the fixed-income real estate field and currently holds properties in Switzerland and in Miami, Texas and Philadelphia, USA and is currently looking for additional real estate investment opportunities. Optibase was previously engaged in the field of digital video technologies until the sale of its video solutions business to Optibase Technologies Ltd., a wholly owned subsidiary of VITEC Multimedia ("Vitec") in July 2010. For further information, please visit www.optibase-holdings.com. This press release contains forward-looking statements concerning our marketing and operations plans. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. All forward-looking statements in this press release are made based on management's current expectations which involve risks, uncertainties and other factors that could cause results to differ materially from those expressed in forward-looking statements. These statements involve a number of risks and uncertainties including, but not limited to, difficulties in finding suitable real-estate properties for investment, availability of financing for the acquisition of real-estate, difficulties in leasing of real-estate properties, insolvency of tenants, difficulties in the disposition of real-estate projects, risk relating to collaborative arrangements with our partners relating to our real-estate properties, risks relating to the full consummation of the transaction for the sale of our video solutions business, general economic conditions and other risk factors. For a more detailed discussion of these and other risks that may cause actual results to differ from the forward looking statements in this press release, please refer to Optibase's most recent annual report on Form 20-F. The Company does not undertake any obligation to update forward-looking statements made herein. Optibase Ltd. Condensed Consolidated Statement of Operations For the Year Ended December 31, 2014 Year ended Three months ended December 31 December 31 December 31 December 31 $ Audited Audited Unaudited Unaudited Fixed income real estate rent Cost and expenses: Cost of real estate operation Real estate depreciation and amortization General and administrative Total cost and expenses Gain on sale of operating properties - - Operating income Equity share in losses of associates, net ) Other Income 95 95 Financial expenses, net ) Income before taxes on income Taxes on income ) Net income Net income attributable to non-controlling interests Net income attributable to Optibase LTD Net income per share : Basic and Diluted $ Number of shares used in computing earnings per share Basic Diluted Amounts in thousands Condensed Consolidated Balance Sheets December 31, December 31, Audited Audited Assets Current Assets: Cash and cash equivalents Restricted cash - Trade receivables Other accounts receivables and prepaid expenses Total assets attributed to discontinued operations - Total current assets Long term deposit 54 61 Investments in companies and associates Long term investments Real Estate Property, net Other assets, net Total property equipment and other assets Total assets Liabilities and shareholders' equity Current Liabilities: Current maturities of long term loans Accounts payable and accrued expenses Other short term liabilities - Total liabilities attributed to discontinued operations Total current liabilities Long term liabilities: Deferred tax liabilities Land lease liability, net Other long term liabilities - Long term loans, net of current maturities Total long term liabilities Total shareholders’ equity of Optibase Ltd Non-controlling interests Total shareholders' equity Total liabilities and shareholders’ equity Amounts in thousands
